DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DIFFERENTIAL PRESSURE SENSOR DEVICE HAVING CHANNEL IN FLUID COMMUNICATION WITH A VENT HOLE.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “204” in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reservoir of a test medium” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The Examiner will not examine the merits of claim 15 until amended or cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasawa et al (US 20070227254 A1).
In regards to claims 1 & 9, Nagasawa et al teaches a differential pressure sensor device (1) (Paragraph 0063; Figure 1) comprising: a substrate (13, i.e. base); a layer (20, i.e. pressure sensor element) formed on a main surface of the substrate (13) (Paragraph 0067); and a first cavity (34, i.e. holding space) and a second cavity (25, i.e. displacement space) separated from each other by a membrane (22, i.e. diaphragm) 
In regards to claim 2, Nagasawa et al teaches further comprising another channel (115, i.e. pressure adjusting hole) in fluid communication with the second cavity (25) and a reservoir of a test medium (Paragraph 0067; Figure 1). 
In regards to claim 3, Nagasawa et al teaches further comprising a printed circuit board (40, i.e. conversion circuit) bonded to another main surface of the substrate (13) that is opposite to the main surface of the substrate (13) (Paragraph 0063; Figure 1). 
In regards to claim 6, Nagasawa et al teaches wherein the vent hole (321) is in fluid communication with an environment of the differential pressure sensor device (1) such that an atmospheric pressure (i.e. outside pressure) can be built up in the first cavity (25) (Paragraph 0075).
In regards to claim 10, Nagasawa et al teaches further comprising forming a first cavity (25) over the other layer by forming a membrane (22) over the other layer, wherein the through passage (111, i.e. communication holes) is formed such that it connects to the first cavity (25) (Paragraphs 0070 & 0075).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa et al (US 20070227254 A1) in view of Wagner et al (US 20180058963 A1).
In regards to claims 5 & 14, Nagasawa et al teaches the claimed invention except for wherein a plurality of resistors comprising piezoresistive elements are formed on a surface of the membrane.
Wagner et al teaches a differential pressure sensor (200) further comprising a plurality of resistors comprising piezoresistive elements are formed on a surface of the membrane (221) (Paragraph 0035).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide piezoresistive elements on the surface of the membrane as taught by Wagner et al into the differential pressure sensor device of Nagasawa et al for the purpose of providing electrical signals that are responsive to the force applied by a fluid against the diaphragm and being readily available and easy to manufacture (Paragraphs 0012 & 0035; Wagner et al).

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa et al (US 20070227254 A1) in view of Shimoyama et al (US 20170131168 A1).

Shimoyama et al teaches a pressure sensor comprising a multi-layer substrate (2) further comprising a plurality of sub-layers (2a, 2b, 2c) (Paragraph 0041; Figure 2) and wherein the channel (13, i.e. gap) (Paragraph 0045).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a multi-layer substrate as taught by Shimoyama et al into the differential pressure sensor of Nagasawa et al for the purpose of improving electrical insulation properties (Paragraph 0019; Shimoyama et al).
In regards to claim 8, Nagasawa et al teaches the claimed invention except for wherein the layer on the surface of the substrate comprises a plurality of sub-layers, and wherein the channel is formed in one of the plurality of sub-layers.
Shimoyama et al teaches a pressure sensor comprising a multi-layer substrate (2) further comprising a plurality of sub-layers (2a, 2b, 2c) including a layer (12, i.e. frame portion) on the surface of the substrate (2) (Paragraph 0041; Figure 2) and wherein the channel (13, i.e. gap) (Paragraph 0045).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a multi-layer substrate as taught by Shimoyama et al into the differential pressure sensor of Nagasawa et al for the purpose of improving electrical insulation properties (Paragraph 0019; Shimoyama et al).

Allowable Subject Matter
Claims 4 & 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 4, Nagasawa et al teaches a differential pressure sensor device (1) (Paragraph 0063; Figure 1) comprising: a substrate (13, i.e. base); a layer (20, i.e. pressure sensor element) formed on a main surface of the substrate (13) (Paragraph 0067); and a first cavity (34, i.e. holding space) and a second cavity (25, i.e. displacement space) separated from each other by a membrane (22, i.e. diaphragm) (Paragraphs 0070 & 0075; Figure 1); wherein the first cavity (34) is in fluid communication with a channel (111, i.e. communication holes) that is in fluid communication with a vent hole (321) (Paragraph 0075), wherein the channel (111) extends within the layer (20) or the substrate in a plane that is substantially parallel to the main surface of the substrate (13) (Paragraph 0075; Figure 1). 
However, Nagasawa et al does not teach the structural and method limitations of the differential pressure sensor further comprising an Application Specific Integrated Circuit (ASIC) and/or a microelectromechanical system (MEMS) or another pressure sensing element wherein the MEMS is configured to output electrical signals indicative of pressure variations sensed by the membrane to the ASIC and the ASIC is configured to process the electrical signals by amplification and/or analog-to-digital conversion and/or noise filtering in combination with the remaining limitations of independent claims 1 upon overcoming the rejections under 35 U.S.C. 102(a)(1).  
In the Examiner’s opinion in regards to claim 11, Nagasawa et al teaches a differential pressure sensor device (1) (Paragraph 0063; Figure 1) comprising: a substrate (13, i.e. base); a layer (20, i.e. pressure sensor element) formed on a main surface of the substrate (13) (Paragraph 0067); and a first cavity (34, i.e. holding space) and a second cavity (25, i.e. displacement space) separated from each other by a membrane (22, i.e. diaphragm) (Paragraphs 0070 & 0075; Figure 1); wherein the first cavity (34) is in fluid communication with a channel (111, i.e. communication holes) that is in fluid communication with a vent hole (321) (Paragraph 0075), wherein the channel (111) extends within the layer (20) or the substrate in a plane that is substantially parallel to the main surface of the substrate (13) (Paragraph 0075; Figure 1). 
However, Nagasawa et al does not teach the method of manufacturing the differential pressure sensor further comprising the steps of forming either a second other sub-layer partially comprising a sacrificial material or a sacrificial layer comprising a sacrificial material adjacent to a second other sub-layer over the first other sub-layer and forming a third other sub-layer on the second other sub-layer partially comprising the sacrificial material or on both the sacrificial layer comprising the sacrificial material and the adjacent second other sub-layer; and forming the channel in the other layer comprises removing the sacrificial material after the formation of the third other sub-layer in combination with the remaining limitations of independent claim 9 upon overcoming the rejections under 35 U.S.C. 102(a)(1).  

In the Examiner’s opinion in regards to claim 12, Nagasawa et al teaches a differential pressure sensor device (1) (Paragraph 0063; Figure 1) comprising: a 
However, Nagasawa et al does not teach the method of manufacturing the differential pressure sensor further comprising the steps of forming a first substrate sub-layer, forming either a second substrate sub-layer partially comprising a sacrificial material or a sacrificial layer comprising a sacrificial material adjacent to a second substrate sub-layer over the first substrate sub-layer and forming a third substrate sub-layer on the second substrate sub-layer partially comprising the sacrificial material or on both the sacrificial layer comprising the sacrificial material and the adjacent second substrate sub-layer; and forming the channel in the substrate comprises removing the sacrificial material after the formation of the third substrate sub-layer in combination with the remaining limitations of independent claim 9 upon overcoming the rejections under 35 U.S.C. 102(a)(1).   
In the Examiner’s opinion in regards to claim 12, Nagasawa et al teaches a differential pressure sensor device (1) (Paragraph 0063; Figure 1) comprising: a substrate (13, i.e. base); a layer (20, i.e. pressure sensor element) formed on a main surface of the substrate (13) (Paragraph 0067); and a first cavity (34, i.e. holding space) 
However, Nagasawa et al does not teach the method of manufacturing the differential pressure sensor further comprising the steps of forming contact pads at another main surface of the substrate that is opposite to the main surface of the substrate; bonding a printed circuit board to the other main surface; and forming an Application Specific Integrated Circuit (ASIC) and a microelectromechanical system (MEMS) over the other layer in combination with the remaining limitations of independent claim 9 upon overcoming the rejections under 35 U.S.C. 102(a)(1).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hooper et al (US 20110036174 A1) - Molded Differential PRT Pressure Sensor
Yane (US 20060260409 A1) - Pressure sensor and substrate processing apparatus



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.J/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ANDRE J ALLEN/Primary Examiner, Art Unit 2856